Citation Nr: 0213799	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  95-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis.  

2.  Entitlement to service connection for left knee arthritis 
secondary to right knee arthritis. 

3.  Entitlement to service connection for peptic ulcer 
disease secondary to medications taken for right knee 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg. 


FINDINGS OF FACT

1.  The Board cannot corroborate a shrapnel injury in 
service.  

2.  There is no objective evidence of that the veteran 
engaged in combat with the enemy.


CONCLUSION OF LAW

1.  Right knee arthritis was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  Left knee arthritis secondary to right knee arthritis was 
not incurred in or aggravated in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (2001).

3.  Peptic ulcer disease secondary to medications taken for 
right knee arthritis was not incurred in or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Arthritis 
is presumed to have been incurred in service if it is 
manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, a disease that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

The veteran maintains that he manifests arthritis of the 
right knee as a result of a shrapnel injury he claims to have 
sustained during service.  The veteran testified in April 
1995 that that he received the shrapnel injury while serving 
in Europe, but was able to pull the shrapnel out himself and 
later received a bandage for the wound.  He also testified 
that he received treatment through the VA as early as three 
to five years after his discharge from service, treatment 
consisting of cortisone injections to the knee.  The veteran 
further maintains that he suffers from left knee arthritis 
secondary to right knee arthritis and from peptic ulcer 
disease secondary to medications taken for right knee 
arthritis.  

Post-service treatment records reflect that the veteran is 
status post total knee replacement of the right knee and also 
document osteoarthritis of the left knee.  A VA examiner in 
February 2002 concluded that a shrapnel wound in service to 
the right knee caused the veteran to later develop traumatic 
arthritis in that knee.  That examiner also concluded that 
the resulting abnormal gait caused deterioration of the left 
knee, as well.  

There is no diagnosis of arthritis, however, within a year 
after the veteran's separation from service, and service 
medical records contain no reference to either a knee injury 
or to a shrapnel wound.  A separation examination in December 
1945 revealed no musculoskeletal defects, and a DD-214 
reflects that no wounds were received in action.  

Notably, available records documenting treatment or 
examinations during many years following service make no 
mention of an injury to the knee in service.  For instance, 
neither an August 1946 letter that addresses complaints that 
include upper body pain nor an August 1950 letter that makes 
reference to a history of treatment for chest, stomach, 
nerve, and kidney symptoms makes reference to knee complaints 
or to a knee injury in service.  During a psychiatric 
examination in October 1950, the veteran related a panic 
attack while stationed in Germany, but made no mention of a 
history of a shrapnel injury to the knee.  Furthermore, 
physical examination at that time revealed no permanent marks 
or scars, and examination revealed that there were no 
residuals of a gunshot wound or other injuries.  

Although the veteran suggested during his testimony that he 
received in-patient care through VA in 1946 and that he 
received cortisone shots for the right knee through a VA 
facility three to five years after his separation from 
service, the October 1950 examination report reflects that 
the veteran had not received any VA care at that point in 
time since the time of his discharge.  During VA examination 
in October 1953, the musculoskeletal system again was normal.  
During September 1955 and December 1960 psychiatric 
examinations, the veteran again made no mention of a shrapnel 
injury to the knee.  Although a January 1965 report of a VA 
psychiatric admission makes reference to surgery on the right 
knee, that report, too, fails to make reference to a history 
of a shrapnel injury.  

During an October 1983 VA psychiatric examination the veteran 
made reference to a history of a knee wound in service.  
However, the Board finds more probative of this issue the 
absence of any reference in service medical records to a knee 
injury, the results of the separation examination that failed 
to disclose a knee injury, and the DD-214 that indicates that 
the veteran did not receive a wound in service, together with 
the lack of reference in more contemporaneous available 
records of treatment of a reference to a shrapnel injury in 
service.  The Board, therefore, finds that it cannot 
corroborate a shrapnel injury in service.  

The Board observes that although the veteran claims to have 
received the injury while serving in Europe during World War 
II, the claims file lacks objective evidence of combat with 
the enemy.  The DD-214, for example, fails to set forth any 
citations for combat and a separation qualification record 
reflects only that the veteran served as a light truck 
driver.  The Board is unable to conclude, therefore, that the 
veteran engaged in combat with the enemy, and, accordingly, 
38 U.S.C.A. § 1154 does not apply to this claim.  

Because, the Board cannot corroborate the veteran's claimed 
right knee injury in service, it attaches no probative value 
to the recent VA examiner's opinion concerning the etiology 
of the veteran's right knee disability.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993)(medical opinion based upon an 
inaccurate factual premise has no probative value).  Without 
a diagnosis of right knee arthritis within a year after the 
veteran's separation from service, and without a competent 
medical opinion linking the veteran's disability to service, 
the veteran's claim for service connection for a right knee 
disorder is without merit.  

The veteran also maintains that he manifests a left knee 
disorder secondary to his right knee disability and peptic 
ulcer disease secondary to medications taken for that right 
knee disability.  Because service connection has been denied 
for a right knee disability, the remainder of the veteran's 
claims must be denied, as well.  The Board, observes, 
additionally, that, according to the most recent VA 
examination, the veteran does not suffer from current peptic 
ulcer disease; that examination reflects that the veteran 
suffers, instead, from acute alcoholic gastritis.  Because 
the veteran's claimed disabilities are unrelated to service, 
and because, in the case of claimed peptic ulcer disease, the 
veteran does not suffer from a current disability, the 
veteran's claims must be denied.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claims.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

It is unclear whether the RO considered and applied the VCAA.  
However, the Board finds that VA's duties have been 
fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant has been notified in the statement 
of the case and the supplemental statement of the case of the 
type of evidence needed to substantiate these claims.  
Furthermore, VA has obtained all available pertinent evidence 
identified by the appellant.

In its March 1997 remand, the Board directed the RO to obtain 
additional VA records of treatment.  The RO attempted to 
secure records; however, the reply from the VA facilities 
reflects that there are no existing available records to be 
obtained.  In a March 1997 letter, the RO contacted the 
veteran for more information concerning the location and 
dates of treatment received; the veteran, however, failed to 
respond to that letter or to provide any releases that would 
allow the RO to seek private medical records.  The RO's 
efforts have fulfilled VA's duties under the VCAA and 
constitute compliance with the Board's remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  All necessary 
examinations have been completed.    

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the appellant in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.


ORDER

The appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

